DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 The response filed on 02/05/2021 has been entered and made of record.
Claims 1, 9, 16 and 24 had been amended.
Claims 1-33 are currently pending.

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive.                            
Claim 1, the applicant argued that, Applicant submits that Baldemair and Kim, taken either alone or in combination, fails to teach the selected frequency resources being indicative of the locations of the one or more symbols within the frame to the at least one UE as recited in amended Claim 1. 
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.5-6, Baldemair clearly discloses that the mapping of symbol being indicated by the selected subcarriers used to broadcast the MTC synchronization signal according to the mapping around time and frequency resources in accordance with the mapping in the one or more OFDM symbols using the selected frequency resources (i.e., Zadoff-Chu sequence mapped around the subcarriers/time and frequency resources in a similar manner of those occupied by the MTC synchronization 
Additionally, Kim reference also discloses the resource elements used being indicative of locations of the complex-valued symbols within the 4 consecutive radio frames in accordance with mapping of the complex-valued symbols to resource elements since the frequency resources (i.e., subcarriers) are selected based on a predefined association (i.e., mapping) of frequency resources (i.e., subcarriers) to locations of the one or more OFDM symbols (i.e., the first four OFDM symbols) within each frame by performing blind decoding of the synchronization signals on the physical broadcast channel (PBCH) signal starting from the subcarrier indicated by the subcarrier index k (see Kim, Fig.7 [0131]-

Claim 16, Applicant make arguments the same argument as in claim 1. Please see the above for examiner’s response.

Claim 9, the applicant argued that, Baldemair fails to teach determining locations of the one or more symbols within the frame based on a predefined association of the frequency resources received to the locations of the one or more symbols within the frame as recited in claim 9.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.5-6, Baldemair clearly discloses that the MTC user equipment (UE) device 22 is determining the locations of the one or more symbols (i.e., the number of OFDM symbol 7 repetitions or 14 repetitions) within a frame based on a predefined association (i.e., mapping) of the frequency resources received (i.e., used) since the mapping of frequency resources (i.e., a number of subcarriers) used for transmitting the MTC synchronization signals 18 to the locations of one or more symbols (i.e., mapping around the first three or four OFDM symbol periods) within a frame (see Baldemair, Fig.5-6 [0054] lines 1-26, Fig.6 [0055] lines 1-28, Fig.6-7 [0056] lines 1-21 and Fig.12-14 [0073] lines 1-27 and Fig.5&16-17 [0079] lines 1-13). Baldemair also discloses 
Additionally, Kim reference also discloses that the user equipment (UE) is determining the location of the one or more OFDM symbols (i.e., the first four OFDM symbols) in a frame based on a predefined association (i.e., mapping) of received radio frequency resources elements (i.e., subcarriers) and mapping to the symbols by allocating the physical broadcast channel (PBCH) signal since the LSB of the SFN is set to "00" when a PBCH signal is transmitted on a first radio frame, is set to "01" when the PBCH signal is transmitted on a second radio frame, is set to "10" when the PBCH signal is transmitted on a third radio frame, and is a set to "11" when the PBCH signal is transmitted on a last radio frame in a PBCH TTI of 40 ms (see Kim, Fig.5-6 [0107]-[0108] lines 1-6, Fig.7&12 [0132] lines 1-9, Fig.8&12 [0140] lines 1-7 and Fig.8-9 [0141] lines 1-8). Therefore, Baldemair and Kim disclose that determining the locations of the number of OFDM symbols based on the selected time frequency resources (i.e., OFDM subcarriers) 

Claim 24, Applicant make arguments the same argument as in claim 9. Please see the above for examiner’s response.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-10, 12-13, 15-17, 19-25 and 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. [hereinafter as Baldemair], US 2014/0198772 A1 in view of Kim et al. [hereinafter as Kim], US 2016/0294528 A1.                                                                                                            Regarding claim 1, Baldemair discloses wherein a method for wireless communications (Fig.5 [0043], method for wireless communications by a base station 12), comprising:
selecting frequency resources to use for transmitting one or more synchronization signals in one or more symbols of a frame (Fig.5 [0044], the base station 12 is selecting the subcarriers (i.e., frequency resources) to use for transmitting one or more synchronization signals in 7 OFDM symbols of a frame and Fig.5 [0049], the base station 12 is transmitting an MTC synchronization signal 18 to the wireless device 20 and an MTC device 22), the frequency resources being selected based on a predefined association of frequency resources to locations of symbols (Fig.5-6 [0054]-[0055], the subcarriers (i.e., frequency resources) are selected based on a predefined set of mapping/Zadoff-Chu sequence mapping (i.e., predefined association) for number of subcarriers (i.e., frequency resources) to a number of OFDM symbol period (i.e., location of the sequence symbols) in a frame and Fig.12-14 [0073], the mapping of time and frequency resources for transmitting the MTC synchronization signals 18 to the first three or four OFDM symbol periods (i.e., location of symbols) in each of the two subframes); and
transmitting the one or more synchronization signals to at least one user equipment (UE) in the one or more symbols using the selected frequency resources, the selected frequency resources being indicative of the locations of the one or more symbols within the frame to the at least one UE (Fig.5-6&14-15 [0074], transmitting the MTC synchronization signals 18 to the MTC device 22 around time and frequency resources mapped around the selected frequency resources being indicative of the first three or four OFDM symbol periods and Fig.5-6 [0054], the mapping in the one or more OFDM symbols using the selected the subcarriers (i.e., Zadoff-Chu sequence mapped around the subcarriers/time & frequency resources those occupied by the MTC synchronization signal 18) mapped around the selected frequency resources being indicative of one OFDM symbol period (i.e., location of the sequence symbols) within a frame). 	
	Even though Baldemair discloses wherein the frequency resources being selected based on a predefined association of frequency resources to locations of symbols, in the same field of endeavor, Kim teaches wherein the frequency resources being selected based on a predefined association of frequency resources to locations of symbols (Fig.7 [0131]-[0132], mapping to the symbols (i.e., predefined association of subcarriers) and Fig.8 [0141], the mapping of subcarriers (i.e., frequency resources) to the location of the one or more OFDM symbols (i.e., the first four OFDM symbols) in a frame by allocating the PBCH signal and Fig.9a-d equations 3-4 [0160], the mapping of subcarriers frequency resources to the number of OFDM symbols (i.e., the location of the one or more OFDM symbols) in a frame via blind decoding starting from the subcarrier indicated by the subcarrier index k).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair to incorporate the teaching of Kim in order to provide control channel allocation, control signal transmission and capable of avoiding inter-cell interference.		It would have been beneficial to allocate the PBCH to a predetermined subcarrier region starting from the subcarrier indicated by the subcarrier index k during an interval from a first OFDM symbol to n-th OFDM symbol of the subframe. Accordingly, the UE is detecting the PBCH and/or the common control channel allocated thereto via blind decoding, starting from the subcarrier indicated by the subcarrier index k as taught by 

Regarding claim 2, Baldemair and Kim disclose all the elements of claim 1 as stated above wherein Baldemair further discloses the one or more synchronization signals are transmitted using beamforming (Fig.5 & 17 [0077], MTC synchronization signal 18 and PSS/SSS are transmitted utilizing beamforming).

Regarding claim 4, Baldemair and Kim disclose all the elements of claim 1 as stated above wherein Baldemair further discloses the one or more synchronization signals comprise at least one of: secondary synchronization signals (SSS) or primary synchronization signals (PSS) (Fig.5 & 17 [0077], MTC synchronization signal 18 comprises at least one of secondary synchronization signals (SSS) or primary synchronization signals (PSS) in LTE).

Regarding claim 5, Baldemair and Kim disclose all the elements of claim 1 as stated above wherein Baldemair further discloses the association is determined for at least three symbols in the frame (Fig.14 [0073], set of mapping (i.e., association) for MTC synchronization signal 18 is determined for the first three or four OFDM symbol period in the frame).

Regarding claim 6, Baldemair and Kim disclose all the elements of claim 1 as stated above wherein Baldemair further discloses the association defines sets of subcarriers used for transmitting the one or more synchronization signals, each set of subcarriers (Fig.7 [0059], sets of frequency resources (i.e., subcarriers) used for transmitting the MTC synchronization signals 18 and PSS/SSS in the OFDM symbols that are associated with a corresponding indicated symbol number and Fig.12 [0070], sets of frequency resources (i.e., subcarriers) corresponding to the two frequency hopping positions, used for transmitting the MTC synchronization signals 18  in the OFDM symbols that are associated with a corresponding indicated symbol number).

Regarding claim 7, Baldemair and Kim disclose all the elements of claim 6 as stated above wherein Baldemair further discloses the sets of subcarriers comprise non-contiguous subcarriers (Fig.7 [0059], sets of frequency resources (i.e., subcarriers) comprises non-contiguous subcarriers in frequency).

Regarding claim 8, Baldemair and Kim disclose all the elements of claim 1 as stated above wherein Baldemair further discloses the one or more synchronization signals comprise an indication of a cell identification (Fig.5 & 17 [0078], MTC synchronization signal 18 and PSS/SSS comprises the physical cell ID an indication of a cell identification).

Regarding claim 9, Baldemair discloses wherein a method for wireless communications by a user equipment (UE) (Fig.5 [0043], method for wireless communications by a MTC user equipment (UE) device 22 and WD 20), comprising:
(Fig.5 [0049], MTC user equipment (UE) device 22 is receiving MTC synchronization signal 18 or PSS/SSS (i.e., one or more synchronization signals on frequency resources) from the base station 12 and Fig.5-6 [0054], MTC synchronization signal 18 on subcarriers (i.e., frequency resources) in the one or more OFDM symbols within a frame);
determining locations of the one or more symbols within the frame based on a predefined association of the frequency resources received to the locations of the one or more symbols within the frame (Fig.6-7 [0056], determining the number of OFDM symbol (i.e., location of the one or more symbols) 7 repetitions or 14 repetitions in a frame based on the predefined set of mapping/Zadoff-Chu sequence mapping (i.e., predefined association) and Fig.12-14 [0073], detecting based on the mapping of a number of OFDM subcarriers (i.e., frequency resources received) to the first three or four OFDM symbols periods (i.e., location of the one or more symbols) in each of the two subframes); and
synchronizing to the BS based on the determined location of the one or more symbols (Fig.6 step 104 [0054], MTC user equipment (UE) device 22 is synchronizing to the base station 12 based on the detected number of OFDM symbols (i.e., location of the one or more symbols) of the MTC synchronization signal 18, Fig.16 step 204, Fig.17 step 304, Fig.18 step 408-412 [0081], MTC user equipment (UE) device 22 is synchronizing to the base station 12 based on the detected location of the one or more symbols of the MTC synchronization signal 18 and Fig.11&12 [0068], determining the location of the one or more OFDM symbol periods).
(Fig.5-6 [0107]-[0108] lines 1-6, frequency resources used/received and Fig.7 [0131]-[0132], mapping to the symbols (i.e., predefined association of subcarriers) and Fig.8 [0141], determining locations of the one or more OFDM symbols (i.e., the first four OFDM symbols) in a frame by allocating the PBCH signal and Fig.9a-d equations 3-4 [0160], determining the number of OFDM symbols (i.e., locations of the one or more OFDM symbols) associated with the subcarriers by performing blind decoding of the synchronization signals starting from the subcarrier indicated by the subcarrier index k).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair to incorporate the teaching of Kim in order to provide control channel allocation, control signal transmission and capable of avoiding inter-cell interference.	It would have been beneficial to allocate the PBCH to a predetermined subcarrier region starting from the subcarrier indicated by the subcarrier index k during an interval from a first OFDM symbol to n-th OFDM symbol of the subframe. Accordingly, the UE is detecting the PBCH and/or the common control channel allocated thereto via blind decoding, starting from the subcarrier indicated by the subcarrier index k as taught by 

Regarding claim 10, Baldemair and Kim disclose all the elements of claim 9 as stated above wherein Baldemair further discloses the one or more synchronization signals are transmitted using beamforming (Fig.5 & 17 [0077], MTC synchronization signal 18 and PSS/SSS are transmitted utilizing beamforming).

Regarding claim 12, Baldemair and Kim disclose all the elements of claim 9 as stated above wherein Baldemair further discloses the one or more synchronization signals comprise at least one of: secondary synchronization signals (SSS) or primary synchronization signals (PSS) (Fig.5 & 17 [0077], MTC synchronization signal 18 comprises one of secondary synchronization signals (SSS) or primary synchronization signals (PSS) in LTE).

Regarding claim 13, Baldemair and Kim disclose all the elements of claim 9 as stated above wherein Baldemair further discloses the association is determined for at least three symbols in the frame (Fig.14 [0073], set of mapping (i.e., association) for MTC synchronization signal 18 is determined for the first three or four OFDM symbol period in the frame).

Regarding claim 15, Baldemair and Kim disclose all the elements of claim 9 as stated above wherein Baldemair further discloses the one or more synchronization signals (Fig.5 & 17 [0078], MTC synchronization signal 18 and PSS/SSS comprises the physical cell ID an indication of a cell identification).

Regarding claim 16, Baldemair discloses wherein an apparatus for wireless communications by a base station (BS) (Fig.5 [0043], wireless communications by a base station 12), comprising:
means for selecting frequency resources to use for transmitting one or more synchronization signals in one or more symbols of a frame (Fig.5 [0044], the base station 12 is selecting the subcarriers (i.e., frequency resources) to use for transmitting one or more synchronization signals in 7 OFDM symbol of a frame and Fig.5 [0049], the base station 12 is transmitting an MTC synchronization signal 18 to the wireless device 20 and an MTC device 22), the frequency resources being selected based on a predefined association of frequency resources to locations of symbols (Fig.5-6 [0054]-[0055], the subcarriers (i.e., frequency resources) are selected based on a predefined set of mapping/Zadoff-Chu sequence mapping (i.e., predefined association) for number of subcarriers (i.e., frequency resources) to a number of OFDM symbol period (i.e., locations of the sequence symbols) in a frame and Fig.12-14 [0073], the mapping of time and frequency resources for transmitting the MTC synchronization signals 18 to the first three or four OFDM symbol periods (i.e., locations of symbols) in each of the two subframes); and means for transmitting the one or more synchronization signals to at least one user equipment (UE) in the one or more symbols using the selected frequency resources, the selected frequency resources indicating the locations of the one or more symbols within (Fig.14-15 [0074], transmitting the MTC synchronization signals 18 to the MTC device 22 around time and frequency resources mapped around the selected frequency resources indicating the first three or four OFDM symbol periods and Fig.5-6 [0054], the mapping in the one or more OFDM symbols using the selected the subcarriers (i.e., Zadoff-Chu sequence mapped around the subcarriers/time & frequency resources those occupied by the MTC synchronization signal 18) mapped around the selected frequency resources indicating one OFDM symbol period (i.e., location of the sequence symbols) within a frame).
	Even though Baldemair discloses wherein the frequency resources being selected based on a predefined association mapping of frequency resources to locations of symbols, in the same field of endeavor, Kim teaches wherein the frequency resources being selected based on a predefined association mapping of frequency resources to locations of symbols (Fig.7 [0131]-[0132], mapping to the symbols (i.e., predefined association of subcarriers) and Fig.8 [0141], the mapping of subcarriers (i.e., frequency resources) to the location of the one or more OFDM symbol in a frame by allocating the PBCH signal and Fig.9a-d equations 3-4 [0160], the mapping of subcarriers frequency resources to the number of OFDM symbol (i.e., the locations of the one or more OFDM symbols) in a frame via blind decoding starting from the subcarrier indicated by the subcarrier index k).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair to incorporate the teaching of Kim in order to provide control channel allocation, control signal transmission and capable of avoiding inter-cell interference.
	
Regarding claim 17, Baldemair and Kim disclose all the elements of claim 16 as stated above wherein Baldemair further discloses the one or more synchronization signals are transmitted using beamforming (Fig.5 & 17 [0077], MTC synchronization signal 18 and PSS/SSS are transmitted utilizing beamforming).

Regarding claim 19, Baldemair and Kim disclose all the elements of claim 16 as stated above wherein Baldemair further discloses the one or more synchronization signals comprise at least one of: secondary synchronization signals (SSS) or primary synchronization signals (PSS) (Fig.5 & 17 [0077], MTC synchronization signal 18 comprises at least one of secondary synchronization signals (SSS) or primary synchronization signals (PSS) in LTE).

Regarding claim 20, Baldemair and Kim disclose all the elements of claim 16 as stated above wherein Baldemair further discloses the association is determined for at least three symbols in the frame (Fig.14 [0073], set of mapping (i.e., association) for MTC synchronization signal 18 is determined for the first three or four OFDM symbol period in the frame).

Regarding claim 21, Baldemair and Kim disclose all the elements of claim 16 as stated above wherein Baldemair further discloses the association defines sets of subcarriers used for transmitting the one or more synchronization signals, each set of subcarriers being associated with a corresponding indicated symbol number (Fig.7 [0059], sets of frequency resources (i.e., subcarriers) used for transmitting the MTC synchronization signals 18 in the OFDM symbols that are associated with a corresponding indicated symbol number and Fig.12 [0070], sets of frequency resources (i.e., subcarriers) corresponding to the two frequency hopping positions, used for transmitting the MTC synchronization signals 18  in the OFDM symbols that are associated with a corresponding indicated symbol number).

Regarding claim 22, Baldemair and Kim disclose all the elements of claim 21 as stated above wherein Baldemair further discloses the sets of subcarriers comprise non-contiguous subcarriers (Fig.7 [0059], sets of frequency resources (i.e., subcarriers) comprises non-contiguous subcarriers in frequency).

Regarding claim 23, Baldemair and Kim disclose all the elements of claim 16 as stated above wherein Baldemair further discloses the one or more synchronization signals comprise an indication of a cell identification (Fig.5 & 17 [0078], MTC synchronization signal 18 comprises the physical cell ID an indication of a cell identification).

Regarding claim 24, Baldemair discloses wherein an apparatus for wireless communications by a user equipment (UE) (Fig.5 [0043], wireless communications by a MTC user equipment (UE) device 22 and WD 20), comprising:
means for receiving one or more synchronization signals on frequency resources in one or more symbols within a frame from a base station (BS) (Fig.5 [0049], MTC user equipment (UE) device 22 is receiving MTC synchronization signal 18 or PSS/SSS (i.e., one or more synchronization signals on frequency resources) from the base station 12 and Fig.5-6 [0054], MTC synchronization signal 18 in the one or more OFDM symbol period);
means for determining location of the one or more symbols within the frame based on a predefined association of the received frequency resources to the locations of the one or more symbols within a frame (Fig.6-7 [0056], determining the number of OFDM symbol (i.e., locations of the one or more symbols) 7 repetitions or 14 repetitions in a frame based on the predefined set of mapping/Zadoff-Chu sequence mapping (i.e., predefined association) and Fig.12-14 [0073], detecting based on the mapping of a number of OFDM subcarriers (i.e., received frequency resources) to the first three or four OFDM symbols periods (i.e., locations of the one or more symbols) in each of the two subframes); and
means for synchronizing to the BS based on the determined locations of the one or more symbols (Fig.6 step 104 [0054], MTC user equipment (UE) device 22 is synchronizing to the base station 12 based on the detected number of OFDM symbol (i.e., location of the one or more symbols) of the MTC synchronization signal 18, Fig.16 step 204, Fig.17 step 304, Fig.18 step 412 [0081], MTC user equipment (UE) device 22 is synchronizing to the base station 12 based on the detected location of the current symbol of the MTC synchronization signal 18 and Fig.11&12 [0068], determining the location of the one or more OFDM symbol periods).                                                                   	                         	Even though Baldemair discloses wherein mean for determining locations of the one or more symbols within the frame based on a predefined association of the received frequency resources to the locations of the one or more symbols within the frame, in the same field of endeavor, Kim teaches wherein mean for determining locations of the one or more symbols within the frame based on a predefined association of the received frequency resources to the locations of the one or more symbols within the frame (Fig.5-6 [0107]-[0108] lines 1-6, frequency resources used/ received and Fig.7 [0131]-[0132], mapping to the symbols (i.e., predefined association of subcarriers) and Fig.8 [0141], determining locations of the one or more OFDM symbols (i.e., the first four OFDM symbols) in a frame by allocating the PBCH signal and Fig.9a-d equations 3-4 [0160], determining the number of OFDM symbol (i.e., location of the one or more OFDM symbols) associated with the subcarriers by performing blind decoding of the synchronization signals starting from the subcarrier indicated by the subcarrier index k).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair to incorporate the teaching of Kim in order to provide control channel allocation, control signal transmission and capable of avoiding inter-cell interference.                                                                                                                   	It would have been beneficial to allocate the PBCH to a predetermined subcarrier region starting from the subcarrier indicated by the subcarrier index k during an interval from a first OFDM symbol to n-th OFDM symbol of the subframe. Accordingly, the UE is detecting the PBCH and/or the common control channel allocated thereto via blind  and Fig.9a-d equations 3-4 [0160])

Regarding claim 25, Baldemair and Kim disclose all the elements of claim 24 as stated above wherein Baldemair further discloses the one or more synchronization signals are transmitted using beamforming (Fig.5 & 17 [0077], MTC synchronization signal 18 and PSS/SSS are transmitted utilizing beamforming).

Regarding claim 27, Baldemair and Kim disclose all the elements of claim 24 as stated above wherein Baldemair further discloses the one or more synchronization signals comprise at least one of: secondary synchronization signals (SSS) or primary synchronization signals (PSS) (Fig.5 & 17 [0077], MTC synchronization signal 18 comprises one of secondary synchronization signals (SSS) or primary synchronization signals (PSS) in LTE).

Regarding claim 28, Baldemair and Kim disclose all the elements of claim 24 as stated above wherein Baldemair further discloses the association is determined for at least three symbols in the frame (Fig.14 [0073], set of mapping (i.e., association) for MTC synchronization signal 18 is determined for the first three or four OFDM symbol period in the frame).

Regarding claim 30, Baldemair and Kim disclose all the elements of claim 24 as stated above wherein Baldemair further discloses the one or more synchronization signals (Fig.5 & 17 [0078], MTC synchronization signal 18 and PSS/SSS comprises the physical cell ID an indication of a cell identification).



Claims 3, 11, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. [hereinafter as Baldemair], US 2014/0198772 A1 in view of Kim et al. [hereinafter as Kim], US 2016/0294528 A1 further A1 in view of Shen et al. [hereinafter as Shen], US 2016/0212631 A1. 
Regarding claim 3, Baldemair and Kim disclose all the elements of claim 2 as stated above. 
	However, Baldemair and Kim does not explicitly discloses wherein the one or more synchronization signals comprise multiple synchronization signals which are transmitted at different frequency locations in the same one or more symbols and the multiple synchronization signals are transmitted using different beamforming parameters in different symbols.
	In the same field of endeavor, Shen teaches wherein the one or more synchronization signals comprise multiple synchronization signals which are transmitted at different frequency locations in the same one or more symbols and the multiple synchronization signals are transmitted using different beamforming parameters in different symbols (Fig.8 [0109] lines 1-13, synchronization signals are transmitted using different beamforming parameters in different orthogonal frequency division multiplexing symbols and Fig.13A-B [0140] lines 1-15, different frequency bands location in the same symbols).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair and Kim to incorporate the teaching of Shen in order to provide an available random access opportunity such as a channel metric, a beam strength and a random selection process.					                                                                              	It would have been beneficial to use the SS control information generating section 612 which selects the beam width Φ for a BF -SS signal, the time interval ԏ for changing the transmission direction and the scanning method (including a scanning mode). The SS signal generating section 621 generates an SS signal based on these BF parameters (ST 804) as taught by Shen to have incorporated in the system of Baldemair and Kim to provide an X2 interface within an LTE/LTE-A wireless communication network technology. (Shen, Fig.8 [0109] lines 1-13 and Fig.13A-B [0140] lines 1-15)

Regarding claim 11, Baldemair and Kim disclose all the elements of claim 10 as stated above. 
	However, Baldemair and Kim does not explicitly discloses wherein the one or more synchronization signals comprise multiple synchronization signals which are transmitted at different frequency locations in the same one or more symbols and the multiple synchronization signals are transmitted using different beamforming parameters in different symbols.
(Fig.8 [0109] lines 1-13, synchronization signals are transmitted using different beamforming parameters in different orthogonal frequency division multiplexing symbols and Fig.13A-B [0140] lines 1-15, different frequencies frequency bands in the same symbols).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair and Kim to incorporate the teaching of Shen in order to provide an available random access opportunity such as a channel metric, a beam strength and a random selection process.					                                                                              	It would have been beneficial to use the SS control information generating section 612 which selects the beam width Φ for a BF -SS signal, the time interval ԏ for changing the transmission direction and the scanning method (including a scanning mode). The SS signal generating section 621 generates an SS signal based on these BF parameters (ST 804) as taught by Shen to have incorporated in the system of Baldemair and Kim to provide an X2 interface within an LTE/LTE-A wireless communication network technology. (Shen, Fig.8 [0109] lines 1-13 and Fig.13A-B [0140] lines 1-15)

Regarding claim 18, Baldemair and Kim disclose all the elements of claim 17 as stated above. 

	In the same field of endeavor, Shen teaches wherein the one or more synchronization signals comprise multiple synchronization signals which are transmitted at different frequency locations in the same one or more symbols and the multiple synchronization signals are transmitted using different beamforming parameters in different symbols (Fig.8 [0109] lines 1-13, synchronization signals are transmitted using different beamforming parameters in different orthogonal frequency division multiplexing symbols and Fig.13A-B [0140] lines 1-15, different frequency bands location in the same symbols).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair and Kim to incorporate the teaching of Shen in order to provide an available random access opportunity such as a channel metric, a beam strength and a random selection process.					                                                                              	It would have been beneficial to use the SS control information generating section 612 which selects the beam width Φ for a BF -SS signal, the time interval ԏ for changing the transmission direction and the scanning method (including a scanning mode). The SS signal generating section 621 generates an SS signal based on these BF parameters (ST 804) as taught by Shen to have incorporated in the system of Baldemair and Kim to 

Regarding claim 26, Baldemair and Kim disclose all the elements of claim 25 as stated above. 
	However, Baldemair and Kim does not explicitly discloses wherein the one or more synchronization signals comprise multiple synchronization signals are transmitted at different frequency locations in the same one or more symbols and the multiple synchronization signals are transmitted using different beamforming parameters in different symbols.
	In the same field of endeavor, Shen teaches wherein the one or more synchronization signals comprise multiple synchronization signals are transmitted at different frequency locations in the same one or more symbols and the multiple synchronization signals are transmitted using different beamforming parameters in different symbols (Fig.8 [0109] lines 1-13, synchronization signals are transmitted using different beamforming parameters in different orthogonal frequency division multiplexing symbols and Fig.13A-B [0140] lines 1-15, different frequency bands location in the same symbols).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair and Kim to incorporate the teaching of Shen in order to provide an available random access opportunity such as a channel metric, a beam strength and a random selection process.					                                                                     



Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. [hereinafter as Baldemair], US 2014/0198772 A1 in view of Kim et al. [hereinafter as Kim], US 2016/0294528 A1 further in view of Matsuura et al. [hereinafter as Matsuura], US 2008/0209492 A1. 
Regarding claim 31, Baldemair and Kim disclose all the elements of claim 1 as stated above.
	However, Baldemair and Kim does not expressly disclose wherein selecting the frequency resources based on the predefined association of frequency resources to locations of symbols comprises performing location encoding of the one or more synchronization signals.
	In the same field of endeavor, Matsuura teaches wherein selecting the frequency resources based on the predefined association of frequency resources to locations of symbols comprises performing location encoding of the one or more synchronization signals (Fig.58 [0461], performing location encoding of the one or more synchronization signals for encoding an additional information storage location identifier in synchronization with the encoding). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair and Kim to incorporate the teaching of Matsuura in order to provide a specific processing for the data.		                                                                                 	It would have been beneficial to use reference numeral 101B which is a signal encoding unit for applying proper encoding operations, including compression, etc. to a
broadcast signal, 102B is an identifier 1 encoding unit for encoding an additional information storage location identifier in synchronization with the encoding being performed in the signal encoding unit, 103B is an identifier 2 encoding unit for encoding a transfer destination identifier in synchronization with the encoding being performed in the signal encoding unit, 104B is an additional information encoding unit for encoding additional information in synchronization with the encoding being performed in the signal encoding unit as taught by Matsuura to have incorporated in the system of Baldemair and Kim to achieve efficient processing of data. (Matsuura, Fig.1 [0016] and Fig.58 [0461])


Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. [hereinafter as Baldemair], US 2014/0198772 A1 in view of Kim et al. [hereinafter .
Regarding claim 32, Baldemair and Kim disclose all the elements of claim 1 as stated above.
	However, Baldemair and Kim does not expressly disclose wherein selecting the frequency resources based on the predefined association of frequency resources to locations of symbols comprises selecting a subcarrier pattern, from a set of subcarrier patterns, for transmitting the one or more synchronization signals, and wherein each subcarrier is associated with a symbol number.
	In the same field of endeavor, Kim’753 teaches wherein selecting the frequency resources based on the predefined association of frequency resources to locations of symbols comprises selecting a subcarrier pattern, from a set of subcarrier patterns, for transmitting the one or more synchronization signals, and wherein each subcarrier is associated with a symbol number (Fig.21 [0408], selecting/mapping a subcarrier pattern for transmitting the one or more synchronization signals, and wherein each subcarrier is associated with a bit/symbol number).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair and Kim to incorporate the teaching of Kim’753 in order to improve system performance.		                                                                                 	                    	It would have been beneficial to use the zeros padded to the both ends in fact carry no information; to transmit additional information by using those bands, a predetermined bit/symbol pattern which can be transmitted by mapping the bit/symbol pattern onto the 5 

Regarding claim 33, Baldemair, Kim and Kim’753 disclose all the elements of claim 32 as stated above wherein Kim’753 further discloses the one or more synchronization signals includes a secondary synchronization signal (SSS), the SSS occupies 62 subcarriers (Fig.22 [0415], the one or more synchronization signals includes a secondary synchronization signal (SSS), the SSS occupies 62 subcarriers), and
each subcarrier pattern is associated with 124 subcarriers and indicates a pattern of 62 occupied subcarriers and 62 unoccupied subcarriers of the 124 subcarriers (Fig.23a-b [0431], the mapping of each subcarrier pattern is associated with 124 subcarriers and D2D PSS 2312 & D2D SSS 2314 indicates a pattern of 62 occupied subcarriers and PD2DSCH 2313 indicates 62 unoccupied subcarriers of the 124 subcarriers).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair and Kim to incorporate the teaching of Kim’753 in order to improve system performance.		                                                                                 	                                   	It would have been beneficial to use the D2D PSS 2312 and D2D SSS 2314 which can have the same sequence length as a downlink PSS/SSS defined in the LTE/LTE-A as taught by Kim’753 to have incorporated in the system of Baldemair and Kim to provide an improve communication capacity, transmission and reception performance. (Kim’753, Fig.12 [0205] and Fig.23a-b [0431])
Allowable Subject Matter
Claims 14 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        


/SAUMIT SHAH/Primary Examiner, Art Unit 2414